DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response dated 11/24/2021. Claims 1, and 4-53 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see pages 17-18 of Applicant’s Remarks, filed 11/24/2021, with respect to the rejections of claims 1-21 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedied the previous issues.

Allowable Subject Matter
3.    Claims 1, and 4-53, after further consideration and search, are deemed to contain allowable subject matters and are allowed over the prior art.

Reasons for indicating Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, Lu et al. (US 20160026371) discloses an electronic device (100, fig. 1), comprising: a display (190), one or more processors (110); and memory (120) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (see par. 38)for: displaying, on the display, an image including a plurality of elements ( see, e.g., ), wherein the plurality of elements are associated with depth information that specifies different depths for different elements in the plurality of elements, and while displaying the image on the display, receiving a request to edit a portion of the image (See para 34); and in response to receiving the request to edit the portion of the image, modifying visual characteristics of one or more elements of the plurality of elements in a first depth range without modifying visual characteristics of elements that are not in the first depth range (See para. 37).
However, Lu fails to particularly teach modifying, based on the depth information, visual characteristics of one or more elements of the plurality of elements in a first depth range without modifying visual characteristics of elements that are not in the first depth range.
Choi (US 20130165186) discloses in response to an input of a user’s command, modify the value of a 3D depth indicator provided to indicate a 3D depth of at least one object (e.g., element) included in a source image of a 3D content specified as an editing target, to change the size  or visual effects of a selected object among a plurality of objects. When activating the 3D content editing mode, if a partial region of the source image is selected, only the 3D depth of the partial portion of the selected object is represented (see fig. 7 and paras 144-145, 177 and 189), hence only  affecting the visual effects or visual characteristics of the selected object, based on the specified depth value or user selected depth range (see item 820, fig. 8) meeting the desired visual effects seek by the user operator. See paragraphs 144-145, 186-189.

The current application's claimed subject matter differs from the cited art in that, according to Applicant's technique, after modifying the visual characteristic of the one or more elements of the plurality elements in the first depth range and while displaying the image on the display, receiving a second request to edit a second portion of the image; and in response to receiving the second request to edit the second portion of the image, modifying, based on the depth information, visual characteristics of one or more second elements of the plurality of elements in a second depth range without modifying visual characteristics of elements that are not in the second depth range (as recited in claims 1, 20, 21); or, modifying, based on the depth information, visual characteristics of one or more elements of the plurality of elements in a first depth range without modifying visual characteristics of elements that are not in the first depth range, wherein modifying the visual characteristics of the one or more elements in the first depth range includes: (a) applying simulated lighting to the one or more elements in the first depth range (as recited in claims 7, 25, 41) and (b) inserting a graphical object into the image at the first depth range (as recited in claims 11, 13, 31, 47); or, receiving a request to edit a portion of the isolated object: and in response to receiving the request to edit the portion of the isolated object, modifying, based on the depth information, visual characteristics of the one or more elements of the plurality of elements in the first depth range without modifying visual characteristics of elements that are not in the first depth range (as recited in claims 4, 24, 40).

Additionally, the features of the explicitly claimed limitations of claim 1 and similar limitations of other independents of the currently pending application only make sense when taken into account the claim as a whole, so therefore the limitations as cited are not the exclusive determination of allowability, but rather the limitations as cited/argued above when taken into account with the claim language as a whole makes the above limitations determine allowability.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
01/04/2022